vDETAILED ACTION
Acknowledgements
In the reply filed December 10, 2021, the applicant amended claims 1, 2, 16, and 18.
The applicant cancelled claims 7, 15, and 20. 
Currently claims 1-6, 8-14, and 16-19 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6, 8-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castriotta (U.S. Patent No. 8,978,751).
Regarding Claim 1, Castriotta discloses a blowout preventer (BOP) assembly, comprising: 
A body portion (772a); 

A ram block assembly, the ram block assembly comprising: 
A first ram block (first 247) being movable into the bore (238); 
A second ram block (second 247) being movable into the bore (238); and 
Inserts (20) arranged within each of the first ram block (first 247) and second ram block (second 247), the inserts (20) being movable to change a sealing diameter of the ram block assembly, wherein the sealing diameter is measured between radially inner face of the inserts, wherein the inserts comprise a plurality of lips (Figure 7A-C: 774a, 776a) formed along the radially inner faces (Figure 7A: Both of the lips contain portions that are disposed toward the radially inner direction with respect to the central axis of the bore), and wherein the plurality of lips extend into voids (Figure 7A-C: below 774a, above 776a) formed between adjacent inserts (20), respective lips (Figure 7A-C: 774a, 776a) being positioned along intersecting regions of adjacent inserts (20).
Regarding Claim 2, Castriotta discloses the assembly of claim 1, wherein each insert of the inserts (20) comprises: 
A top portion (768a); 
A bottom portion (770a); and 
A body portion (772a) between the top portion (768a) and the bottom portion (770a), the bottom portion (770a) coupling the top portion (768a) to the bottom portion (770a), wherein at least one first lip (776a) of the plurality of lips (Figure 7A-C: 774a, [AltContent: textbox (Cutout of upper overlapped portion)][AltContent: arrow]
    PNG
    media_image1.png
    360
    390
    media_image1.png
    Greyscale
776a) extends axially downward  from the top portion (768a) and at least one second lip of [AltContent: arrow]the plurality of lips (Figure 7A-C: 774a, 776a) extends axially upward from the bottom portion [AltContent: arrow][AltContent: textbox (Lip extends downwardly from upper edge)](770a) (side faces of lips).
[AltContent: textbox (Lower overlapping portion)]Regarding Claim 3, Castriotta discloses the assembly of claim 1, wherein each insert of the inserts (20) comprises: 
An upper overlapping portion (774a), having a lip of the plurality of lips (Figure 7A-C: 774a, 776a) extending axially downward; 
[AltContent: textbox (Cutout of lower overlapped portion)]An upper overlapped portion (784a), having a cutout; 
[AltContent: arrow]
    PNG
    media_image2.png
    548
    531
    media_image2.png
    Greyscale
A lower overlapping portion (Figure 7B: portion ending at 564a); and 
A lower overlapped portion (Figure 7A: lowest portion of 770a); 
[AltContent: textbox (Lower overlapped portion)][AltContent: arrow]Wherein a first upper overlapping portion (774a) of a first insert of the inserts (20) engages a second upper overlapped portion (784a) of a second insert of the inserts (20), the lip of the plurality of lips (Figure 7A-C: 774a, 776a) of the first upper overlapping portion (774a) being aligned with and mating with the cutout of the second upper overlapped portion (784a).
Regarding Claim 4, Castriotta discloses the assembly of claim 1, wherein each insert of the inserts (20) comprises: 

An upper overlapped portion (784a); 
A lower overlapping portion (Figure 7B: portion ending at 564a), having a lip of the plurality of lips (Figure 7A-C: 774a, 776a) extending axially downward; and 
A lower overlapped portion (Figure 7A: lowest portion of 770a), having a cutout; 
Wherein a first lower overlapping portion (Figure 7B: portion ending at 564a) of a first insert of the inserts (20) engages a second lower overlapped portion (Figure 7A: lowest portion of 770a) of a second insert of the inserts (20), the lip of the plurality of lips (Figure 7A-C: 774a, 776a) of the first lower overlapping portion (Figure 7B: portion ending at 564a) being aligned with and mating with the cutout of the second lower overlapped portion (Figure 7A: lowest portion of 770a).
Regarding Claim 5, Castriotta discloses the assembly of claim 1, wherein the inserts (20) contact, at least partially, a packer (249) installed within the first and second ram blocks (247).
Regarding Claim 6, Castriotta discloses the assembly of claim 5, wherein extrusion of the packer (249) is at least partially blocked by the plurality of lips (Figure 7A-C: 774a, 776a) (constrained axially).
Regarding Claim 8, Castriotta discloses an insert for a variable bore ram block (247), comprising: 
A top portion (768a), comprising: 
An upper overlapping portion (774a) having a first lip (776a) extending in an axially downward direction; 

A first step (vertical face between 784a and top of 774a) between the upper overlapping portion (774a) and the upper overlapped portion (784a), the step having a first axial height change between the upper overlapping portion (774a) and the upper overlapped portion (784a); 
A bottom portion (770a), comprising: 
A lower overlapping portion (Figure 7B: portion ending at 564a) having a third lip (Figure 7A: lowest extending portion of 770a) extending in an axially upward direction; 
A lower overlapped portion (Figure 7A: lowest portion of 770a) having a fourth lip (Figure 7B: portion ending at 564a) extending in the axially upward direction; and 
A second step (vertical face between 62 and bottom of 46) between the lower overlapping portion (Figure 7B: portion ending at 564a) and the lower overlapped portion (Figure 7A: lowest portion of 770a), the second step (vertical face between 62 and bottom of 46) having a second axial height change between the lower overlapping portion (Figure 7B: portion ending at 564a) and the lower overlapped portion (Figure 7A: lowest portion of 770a); and 
A body portion (772a) between the top portion (768a) and the bottom portion (770a), the body portion (772a) connecting the top portion (768a) to the bottom portion (770a).
Regarding Claim 9, Castriotta discloses the insert of claim 8, wherein at least a portion of the first lip (776a) and a portion of the fourth lip (Figure 7B: portion ending at 564a) are, at least partially, arranged on a first side (radially inward) of the body portion 
Regarding Claim 10, Castriotta discloses the insert of claim 8, wherein each of the first lip (776a), the second lip (face below 784a: 786a), the third lip (Figure 7A: lowest extending portion of 770a), and the fourth lip (Figure 7B: portion ending at 564a) extend into a void formed between the top portion (768a) and the bottom portion (770a), the void forming a flow path for a packer (249) associated with the insert.
Regarding Claim 11, Castriotta discloses the insert of claim 8, wherein the upper overlapped portion (784a) comprises a cutout (see figure above) formed at a face (side of 44), the cutout being radially recessed from the face.
Regarding Claim 12, Castriotta discloses the insert of claim 8, wherein a circumferential length of at least one of the upper overlapping portion (774a), the upper overlapped portion (784a), the lower overlapping portion (Figure 7B: portion ending at 564a), or the lower overlapped portion (Figure 7A: lowest portion of 770a) is variable between a face and a rear.
Regarding Claim 13, Castriotta discloses the insert of claim 8, wherein the upper overlapped portion (784a) comprises a platform formed by a pocket, the pocket at least partially defined by a rear wall (radially inward face between 60 and vertical face between 784a and top of 774a).
Regarding Claim 16, Castriotta discloses a ram block assembly, comprising: 
A first ram block (first 247); 
A second ram block (second 247); 

A first body (portions of 247 other than 102); 
A first packer (249) installed within a first cavity of the first body; and 
A first plurality of inserts (20) arranged within the first body, the first plurality of inserts (20) being movable in a radially inward direction to change a first sealing diameter of the first ram block (first 247), wherein each insert of the first plurality of inserts (20) includes a first plurality of lips (Figure 7A-C: 774a, 776a) formed at a radially inner end of each insert and extending into first voids (Figure 7A-C: below 774a, above 776a) formed in the first cavity, the first plurality of lips (Figure 7A-C: 774a, 776a) blocking a first radial extrusion path for the first packer (249); and 
A second sealing assembly, coupled to the second ram block (second 247), comprising: 
A second body; 
A second packer (249) installed within a second cavity of the second body; and 
A second plurality of inserts (20) arranged within the second body, the second plurality of inserts (20) being movable in the radially inward direction to change a second sealing diameter of the second ram block (second 247), wherein each insert of the second plurality of inserts (20) includes a second plurality of lips (Figure 7A-C: 774a, 776a) extending into second voids (Figure 7A-C: below 774a, above 776a) formed in the second cavity, the second plurality of lips (Figure 7A-C: 774a, 776a) blocking a second extrusion path for the second packer (249).
Regarding Claim 17, Castriotta discloses the ram block assembly of claim 16, wherein each insert of the first and second pluralities of inserts (20) comprises: 
An upper overlapping portion (774a), having a lip of the first and second pluralities of lips (Figure 7A-C: 774a, 776a) extending axially downward; 
An upper overlapped portion (784a), having a cutout (see figure above); 
A lower overlapping portion (Figure 7B: portion ending at 564a); and 
A lower overlapped portion (Figure 7A: lowest portion of 770a); 
Wherein a first upper overlapping portion (774a) of a first insert of the first or second pluralities of inserts (20) engages a second upper overlapped portion (784a) of a second insert of the first or second pluralities of inserts (20), the lip of the first and second pluralities of lips (Figure 7A-C: 774a, 776a) of the first upper overlapping portion (774a) being aligned with and mating with the cutout of the second upper overlapped portion (784a).
Regarding Claim 18, Castriotta discloses the ram block assembly of claim 16, wherein each insert of the first and second pluralities of inserts (20) comprises: 
A top portion (768a); 
A bottom portion (770a); and 
A body portion (772a) between the top portion (768a) and the bottom portion (770a), the body portion (772a) coupling the top portion (768a) to the bottom portion (770a), wherein at least one lip of the first and second pluralities of lips (Figure 7A-C: 774a, 776a) extends axially downward from the top portion (768a) and at least one lip of the first and second pluralities of lips (Figure 7A-C: 774a, 776a) extends axially upward from the bottom portion (770a).
Regarding Claim 19, Castriotta discloses the ram block assembly of claim 16, wherein each insert of the first and second pluralities of inserts (20) comprises: 
An upper overlapping portion (774a); 
An upper overlapped portion (784a); 
A lower overlapping portion (Figure 7B: portion ending at 564a), having a lip of the first and second pluralities of lips (Figure 7A-C: 774a, 776a) extending axially downward; and 
A lower overlapped portion (Figure 7A: lowest portion of 770a), having a cutout (Figure 7B: underside of portion ending in 564a); 
Wherein a first lower overlapping portion (Figure 7B: portion ending at 564a) of a first insert of the first and second pluralities of inserts (20) inserts (20) engages a second lower overlapped portion (Figure 7A: lowest portion of 770a) of a second insert of the first and second pluralities of inserts (20), the lip of the first and second pluralities of lips (Figure 7A-C: 774a, 776a) of the first lower overlapping portion (Figure 7B: portion ending at 564a) being aligned with and mating with the cutout of the second lower overlapped portion (Figure 7A: lowest portion of 770a).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679